TaliafeeRO, J.
The plaintiff, as owner and holder of a promissory note for twenty-ñve hundred dollars, executed by the defendants and secured by mortgage, proceeded via executiva to collect it. An order of seizure and sale of the mortgaged property was rendered, and from this order the defendants have taken a suspensive appeal. The note is in these words:
“ $2500. New Oeleasts, September 21, 1866.
“ One year after date we promise to pay to the order of ourselves two thousand five hundred dollars, value received, with interest at the rate of eight per cent, per annum from date until paid.
(Signed) “J. A. RUIZ.
“FANNIE RUIZ.”
“ To authorize my wife. (signed) JOHN RUIZ.”
Endorsed — signed—“ J. A. Ruiz — Fannie Ruiz.”
“ To authorize my wife. (signed) JOHN RUIZ.”
The note has across its face the notary’s paraph ne varietur with concurrent date.
The defense is placed mainly upon the ground of the incapacity of a married woman to bind herself for her husband’s debts, and reference is made to article 2412 C. C., and to numerous authorities. We find from the record that in this case the wife has availed herself of the benefit of the second section of the act ot 1855, removing, under certain conditions, the disabilities expressed in the several articles at *284fbe Code and the decisions relied upon in the defense. We conclude therefore that in the present case, Mrs. Rúiz is hound by thé obligation for the enforcement of which the order of seizure was obtained. . • •
it is therefore ordered,, adjudged' and decreed that the judgment appealed from be affirmed; that this appeal be dismissed at the cost of the appellants, and that the plaintiff and appellee bé authorized to proceed under the order of seizure and sale, according to law Rehearing' refused.